Matter of Urbelis (2022 NY Slip Op 02184)





Matter of Urbelis


2022 NY Slip Op 02184


Decided on March 31, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:March 31, 2022

PM-69-22
[*1]In the Matter of Thomas J. Urbelis, an Attorney. (Attorney Registration No. 1697119.)

Calendar Date:March 28, 2022

Before:Garry, P.J., Lynch, Clark, Fisher and McShan, JJ.

Thomas J. Urbelis, Andover, Massachusetts, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Thomas J. Urbelis was admitted to practice by this Court in 1980 and lists a business address in Andover, Massachusetts with the Office of Court Administration. Urbelis now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Urbelis' application.
Upon reading Urbelis' affidavit sworn to November 30, 2021 and filed December 6, 2021, and upon reading the March 21, 2022 correspondence in response by the Chief Attorney for AGC, and having determined that Urbelis is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, P.J., Lynch, Clark, Fisher and McShan, JJ., concur.
ORDERED that Thomas J. Urbelis' application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Thomas J. Urbelis' name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Thomas J. Urbelis is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Urbelis is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Thomas J. Urbelis shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.